Citation Nr: 0736353	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for postoperative left 
ankle instability, status post avulsion fracture, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
right ankle instability, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 10 percent disabling prior to July 22, 
2003, as 20 percent disabling from July 22, 2003, and as 40 
percent disabling from July 30, 2004.

4.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for undiagnosed 
illness manifested by pain in the hips, currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1980 to March 1988 
and from October 1988 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in July 2007.  A transcript of his hearing 
has been associated with the record.


FINDINGS OF FACT

1.  Left ankle instability, status post avulsion fracture, is 
manifested by pain, instability, and marked limitation of 
motion.

2.  Postoperative right ankle instability is manifested by 
pain, instability, and marked limitation of motion.

3.  For the period prior to July 30, 2004, lumbosacral strain 
was manifested by pain, limitation of motion, mild scoliosis, 
tenderness and muscle spasm.

5.  For the period from July 30, 2004, lumbosacral strain is 
manifested by pain, spasm, degenerative joint disease, and 
flexion limited to 30 degrees; there is no objective evidence 
of ankylosis of the thoracolumbar spine or incapacitating 
episodes of intervertebral disc syndrome.

6.  Undiagnosed illness manifested by pain in the hips is 
characterized by diffuse pain, with abduction not less than 
25 degrees and flexion not less than 90 degrees.  Each hip 
has pain.

7.  Migraine headaches are manifested by headaches with 
characteristic prostrating attacks; there is no evidence of 
economic inadaptability due to the headaches.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for left ankle 
instability, status post avulsion fracture have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 
4.71(a), Diagnostic Code 5271 (2007).

2.  The criteria for a 20 percent evaluation for 
postoperative right ankle instability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 
4.71(a), Diagnostic Code 5271 (2007).

3.  For the period prior to July 30, 2004, the criteria for a 
20 percent evaluation for lumbosacral strain have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (before and after 
September 23, 2002) and 5237, 5242, 5243 (after September 26, 
2003).

4.  For the period from July 30, 2004, the criteria for an 
evaluation in excess of 40 percent for lumbosacral strain 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(before and after September 23, 2002) and 5237, 5242, 5243 
(after September 26, 2003).

5.  The criteria for a disability rating in excess of 10 
percent for undiagnosed illness manifested by right hip pain 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, Diagnostic 
Codes 5003, 8850 (2007).

6.  The criteria for a separate rating of 10 percent for 
undiagnosed illness manifested by left hip pain have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, Diagnostic Codes 5003, 
8850 (2007).

7.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's original claim was 
received in February 2000, before the enactment of the VCAA.  

A letter dated in January 2002 advised the veteran of the 
evidence necessary o support the veteran's claims for 
increased ratings.  He was asked to identify additional 
evidence.  He was told that VA would make reasonable efforts 
to assist him in obtaining evidence supportive of his claim.

 A May 2004 letter was asked to identify any evidence or 
information that he thought would support his claim.  The 
evidence of record was discussed.  The veteran was told how 
VA would assist him in obtaining additional evidence.  The 
letter discussed the evidence necessary to support the 
veteran's claim.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Moreover, the veteran has been afforded the 
opportunity to testify at a hearing before the undersigned.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2007); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

        Ankles

Review of the record indicates that the veteran has undergone 
various surgical procedures on his ankles.  He underwent 
surgery on his right ankle in September 1997 and on his left 
ankle in September 1998.

An October 1998 VA podiatry note indicates that the veteran's 
ankles were stable, with negative anterior drawer test.  The 
impression was status post ankle stabilization.  The provider 
noted that the veteran would be allowed to use normal shoe 
gear.

On VA examination in April 2001, the veteran reported pain in 
his left ankle at a level of 4 out of 10.  He indicated that 
it was stiff in the morning and that he could walk about 
three blocks.  He stated he had right ankle pain at a level 
of 6 out of 10 and that the ankle was lax and easily 
sprained.  Range of motion testing of the left ankle revealed 
25 degrees of flexion, 20 degrees of dorsiflexion, 30 degrees 
of inversion, and 20 degrees of eversion.  There was 
increased laxity of the left ankle.  Range of motion testing 
of the right ankle revealed 30 degrees of flexion, 25 degrees 
of dorsiflexion, 30 degrees of inversion, and 20 degrees of 
eversion.  The diagnoses were status post multiple sprains to 
the left ankle with surgery and chronic pain, with ankle 
laxity, and status post multiple sprains and fracture of the 
right ankle with surgery, chronic pain, easy sprainability, 
and ankle laxity.

The veteran's history was reviewed on VA examination in April 
2002.  The examiner noted that the veteran had undergone two 
surgeries on each ankle and that both ankles had subsequently 
failed.  The veteran reported multiple sprains and continued 
instability.  He stated that he had popping and locking of 
his ankles, as well as instability or giving way.  He also 
endorsed lack of endurance.  He indicated that increased 
activity resulted in flare-ups.  He reported that he could 
not do more than average walking without the danger of a 
sprain.  Physical examination revealed normal range of 
motion, with dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  Anterior drawer test was positive 
bilaterally.  He had severe pain with inversion stress of the 
lateral ankles.  The diagnosis was bilateral ankle 
instability.

An additional VA examination April 2002 also addressed the 
veteran's ankle complaints.   The veteran reported that he 
was scheduled for surgery on his left ankle in May 2002.  He 
complained of pain and discomfort in both ankles.  He stated 
that they still tended to collapse and give out without 
warning.  He reported that he was unable to run, jump, or do 
other similar activities.  Physical examination of the left 
ankle revealed no swelling, redness, or warmth.  There was 
some mild tenderness laterally.  Dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees.  The left 
ankle had excellent anterior posterior stability with a 
negative anterior drawer sign.  There was clinically slight 
lateral laxity on the left.  Physical examination of the 
right ankle revealed no swelling, warmth, or redness.  There 
was some mild tenderness laterally.  Dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees.  Clinically 
the right ankle was very stable.  There was no clinical 
evidence of lateral instability and the anterior drawer sign 
was negative.  X-rays of the left ankle revealed lateral 
tilting of less than 10 millimeters of the talus out of the 
ankle mortise on the stress view, indicating some mild 
lateral instability.  X-rays of the right ankle were normal, 
without significant instability, and with no arthritis of 
unusual degenerative changes seen.  The diagnoses were 
history of multiple sprains and lateral instability of the 
right and left ankles.  The examiner noted that the veteran 
continued to have subjective complaints.

Surgery was performed on the veteran's left ankle in May 
2002.  The preoperative diagnosis was lateral instability of 
the left ankle.  Surgery was performed on the veteran's right 
ankle in September 2002, with a preoperative diagnosis of 
right ankle instability.

In October 2002, the veteran presented for follow up status 
post ankle stabilization bilaterally.  He indicated that he 
was very satisfied with the results on the left.  

  An additional VA examination was carried out in June 2004.  
The veteran complained of bilateral ankle pain.  He reported 
that standing did not cause symptoms, but that walking, 
stooping, bending, and twisting caused ankle pain.  He stated 
that he could only walk a block or two before he developed 
discomfort.  He related that he had to be careful when he 
walked because of the danger of ankle sprains.  He indicated 
that he averaged one ankle sprain per month.  On physical 
examination, the veteran complained of lateral tenderness.  
On the right, dorsiflexion was to 10 degrees and plantar 
flexion was to 45 degrees.  The veteran stood with his ankle 
in normal alignment.  Clinically, stability was normal.  The 
left ankle had dorsiflexion to 10 degrees and plantar flexion 
to 45 degrees.  The left ankle had normal alignment with 
standing.  Stability was normal.  The diagnosis was lateral 
ankle instability, by history, with multiple operative 
procedures on both ankles.  The examiner indicated that 
clinically and radiographically, the veteran's ankles 
appeared to be doing very well, and that the disability was 
stable and not progressive.

The veteran was afforded an additional VA examination in 
March 2006.  The examiner noted the veteran's history of 
multiple surgeries on his ankles.  The veteran reported dull, 
constant pain in both ankles which was moderate in intensity 
by the end of the day.  He complained of limited motion due 
to pain and occasional locking with painful popping.  He 
noted that he used an Ace wrap on days when he expected to be 
on his feet.  He indicated that he avoided jumping, running, 
prolonged crouching, and walking over uneven surfaces.  He 
stated that he was able to manage most activities of daily 
living despite his ankle condition.  Examination of the 
ankles revealed tenderness along the lateral joint line.  
There was no effusion, redness, or swelling.  Dorsiflexion 
was to 10 degrees and plantar flexion was to 40 degrees with 
pain throughout the range of motion.  Repetitive motion 
resulted in dorsiflexion to zero degrees and plantar flexion 
to 40 degrees without additional functional impairment due to 
instability, weakness, lack of endurance, or incoordination.  
The veteran had less than five degrees of calcaneal valgus 
bilaterally.  He complained of pain in the plantar aspect of 
his foot, but the examiner noted that his feet remained 
functional for standing and walking.  There was no evidence 
of abnormal weight bearing.  X-rays revealed mild narrowing 
in the talotibial joints bilaterally.  The ankle mortise was 
otherwise normal.  No fracture or dislocation was 
demonstrated.  The diagnosis was residual effects of multiple 
surgeries of the bilateral ankles.

A November 2006 VA podiatry note indicates the veteran's 
complaints of worsening pain.  The provider noted that the 
veteran had black lace ankle braces that helped to stabilize 
his ankles but that he continued to have foot pain.  The 
assessment was mid-arch pain, left greater than right, 
etiology unclear.  

At his July 2007 hearing, the veteran related that he worked 
as a security manager and that he was constantly out in the 
field supervising his employees.  He noted that he was always 
conscious about his ankles and that he had to watch where he 
walked.  He stated that he had been given braces for his 
ankles.  His wife noted that he had to watch where he walked 
and that they had the landscaping changed in their yard so 
the veteran could walk on a flat surface.  He stated that he 
had trouble walking up hills and that he was unable to get 
any routine exercise or participate in sports.  

The veteran's left and right ankle disabilities are evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 10 percent rating is warranted for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  

Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Initially, the Board notes that the clinical evidence of 
record does not reflect that the veteran's left ankle is 
ankylosed to any degree.  Accordingly, a schedular rating is 
not appropriate under Diagnostic Code 5270.  Additionally, 
medical evidence indicates that the veteran does not have 
malunion of the fibula, and thus there is no basis for an 
increased rating pursuant to Diagnostic Code 5262.

In this case, the record does show that the veteran's 
service-connected ankle disability is manifested by such 
findings as limitation of motion, painful motion, and 
instability.  Upon careful review of the evidence pertaining 
to the veteran's bilateral ankle disability, the Board 
concludes that his symptoms more closely approximate the 
criteria for a 20 percent evaluation under Diagnostic Code 
5271, for the functional equivalent of marked limitation of 
motion.  The Board observes that although numerous VA 
examinations have been conducted during the course of this 
appeal, only the March 2006 examination provided information 
concerning the extent of painful motion and the extent of 
functional loss caused by repetitive motion.  At that time, 
the examiner reported that the veteran had pain throughout 
the range of motion and that repetitive motion resulted in 
further reduced motion.  These objective findings essentially 
support the veteran's consistent reports of difficulty on 
prolonged walking as well as pain.  The record also reflects 
that the veteran has undergone three surgical procedures on 
each ankle in effort to stabilize them, and that the veteran 
continues to report instability of both ankles.  The Board 
finds it unlikely that surgery would have been performed for 
instability if in fact there had been no instability. 

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2007).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  DeLuca.
The Court has noted that section 4.40 recognizes functional 
loss or a limitation of motion and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where range of motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this 
case, the findings meet the criteria for a 20 percent 
evaluation for each ankle pursuant to the criteria for 
limitation of motion of the ankle.  Accordingly, a 20 percent 
evaluation is granted for each ankle.  

The Board notes that historically there has been painful 
motion and instability.  Unlike the knee, there is no 
diagnostic code that is applicable for ankle instability.  
Section 4.45 specifically establishes that more movement than 
normal, instability of station and disturbance of locomotion 
must be considered.  IN reaching this determination, the 
Board has so considered section 4.45.

	Lumbosacral Strain

A VA rheumatology note dated in December 1999 notes the 
veteran's report of ongoing diffuse musculoskeletal pain, 
localized to the back and hips.  He complained of severe 
morning stiffness, aided by Naprosyn.  Examination 
demonstrated no synovitis and full range of motion 
throughout.  The impression was polyarthralgias.  The 
provider noted that the location of the symptoms, mainly in 
the back, continued to suggest a seronegative 
spondyloarthropathy although prior radiographic studies and 
bone scan did not show any abnormalities that would support 
such a diagnosis.  X-rays of the spine were ordered, and they 
were normal.  

An October 2000 VA treatment record indicates that the 
veteran had good range of motion on flexion, extension, and 
lateral bending.  Straight leg raise was negative.  Strength 
was 5/5 and sensation was intact.  There was tenderness to 
palpation at the lumbar and sacral region, but no tenderness 
to palpation of the paraspinal muscles.  Physical therapy was 
prescribed and the veteran was advised to continue with 
previously prescribed treatment.  

In April 2001, flexion of the lumbar spine could be 
accomplished to 70 degrees.  Rotation was decreased secondary 
to pain.  

On VA examination in April 2002, the veteran described pain 
in the midline and mid-lumbar area.  He indicated that he 
used muscle relaxants and anti-inflammatories with minimal 
relief.  He denied radiation of pain.  He noted that his pain 
increased with standing more than 45 minutes and that he had 
to shift in his chair when he sat.  Physical examination 
revealed normal contours of the lumbar spine.  There was no 
muscle spasm, but there was tenderness from L1 to L4.  Left 
lateral bending was to 20 degrees with pain, and right 
lateral bending was to 25 degrees without pain.  On flexion, 
the veteran could reach his fingertips to approximately six 
inches from the floor, and he complained of pain on 
straightening.  Extension was very limited and painful.  Heel 
and toe gait was performed satisfactorily.  Straight leg 
raising was negative in a sitting position and caused pain at 
approximately 45 degrees on the right in a lying position.  
Lying straight leg raising was negative on the left with the 
exception of some pain in the posterior distal thigh.  X-rays 
of the lumbar spine were normal and an MRI revealed some very 
mild central bulging of the L4-5 disk, which was noted to be 
a normal finding for a 40-year-old man.  The diagnosis was 
chronic low back pain, by history.  The examiner indicated 
that the examination was essentially normal and that although 
the veteran had expressed subjective complaints for many 
years, nothing objective had developed in that time.  

The veteran underwent epidural injections of his spine in 
July 2003, November 2003, and April 2004.  On July 22, 2003, 
he was noted to have mild scoliosis, tenderness, and some 
muscle spasm on the lumbar spine paravertebral area.  

On VA examination in July 2004, the veteran indicated that he 
had significant back pain when he retired from service.  He 
stated that the pain radiated to his right sciatic area.  He 
indicated that he could walk one block.  The examiner noted 
that an MRI had revealed L4-5 desiccation and that recent X-
rays confirmed L4-5 degenerative disc disease.  He also noted 
that the veteran had recently undergone pressure point 
injections and right-sided radiofrequency injections which 
had helped his pain considerably.  Physical examination 
revealed pain over the right sciatic notch.  Deep tendon 
reflexes and gait were normal.  The veteran could walk on his 
toes and heels.  Straight leg raising was possible to 20 
degrees.  Lesage's sign was negative.  Flexion was to 40 
degrees, extension to 10 degrees, lateral flexion to 10 
degrees bilaterally, and rotation to 15 degrees bilaterally.  
All movements were painful.  The veteran also had pain 
getting on and off of the examining table, as well as with 
lying and sitting.  The examiner estimated that repeated 
bending would increase the veteran's limitation 50 percent 
due to pain.  The diagnosis was degenerative disc disease at 
L4-5.  The examiner indicated that it was moderately 
symptomatic and that the veteran was not doing very well.  He 
noted that the veteran's daily living was affected to the 
extent that he could not bend, stoop crouch, crawl, climb, or 
balance and that he had to be mindful of his back at all 
times.  

An additional VA examination was conducted in March 2006.  
The examiner noted a longstanding history of degenerative 
disc disease in the veteran's lumbosacral spine.  The veteran 
reported constant back pain varying from 3/10 to 10/10, 
depending on activities.  He also reported radiation to the 
right buttock, varying in intensity with duration of standing 
more than five minutes, sitting greater than 20 minutes, and 
riding in the car more than 15 minutes.  He indicated that he 
had been incapacitated under a doctor's care for 
approximately 21 days in the past 12 months.  He stated that 
he remained able to accomplish most activities associated 
with his occupation, primarily because he had a flexible work 
schedule and was able to self limit activities as necessary.  
He related that he avoided extended walking, lifting, 
carrying, pushing, pulling, squatting, and crouching.  The 
examiner noted that the veteran did not use any assistive 
devices.  On physical examination, the veteran was noted to 
move slowly and carefully, with obvious discomfort on 
changing position.  There was flattening of the lumbar 
lordosis and bilateral spasm of the lumbar paravertebral 
musculature.  Forward flexion was painful throughout range of 
motion and limited to 30 degrees.  Extension, lateral 
flexion, and rotation were all markedly limited and painful 
at 10 degrees.  The examiner indicated that repeated motion 
would be expected to result in a pain flare resulting in 
further loss of excursion to 15 to 20 degrees of flexion and 
zero to five degrees in all other planes.  He stated that 
there would be no additional functional impairment due to 
instability or incoordination, but that there would be some 
additional functional impairment due to lack of endurance and 
loss of strength resulting from disuse.  The diagnosis was 
degenerative disc and joint disease of the lumbosacral spine.

  At his July 2007 hearing, the veteran noted that they had 
new landscaping installed because he could not mow the lawn.  
The veteran's wife stated that he could not do a lot of heavy 
work around the house.  She indicated that he treated his 
back with heating pads and Naprosyn.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new liberalizing rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
ankylosis of the lumbar spine was evaluated as 40 percent 
disabling where it was favorable and as 50 percent disabling 
where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Upon careful review of the evidence, the Board has concluded 
that a 20 percent evaluation is warranted for the period of 
this appeal prior to July 22, 2003.  Thus, a uniform 20 
percent evaluation will be effected for the entire period 
prior to July 30, 2004.  The evidence pertaining to that 
period reflects that the veteran had painful, limited motion 
of his lumbosacral spine.  The Board finds that this evidence 
supports a finding of moderate limitation of motion.  
However, an evaluation higher than 20 percent for the period 
prior to July 30, 2004 is not for application.  In this 
regard, the Board notes that an evaluation higher than 20 
percent requires evidence of severe limitation of motion or 
severe lumbosacral strain.  The record shows that for the 
period prior to July 30, 2004, limitation of motion was not 
more than moderate, that there was no significant recurrent 
spasm on forward bending, and that lateral spine motion did 
not change with repetitive motion.  Additionally, there was 
no indication of the functional equivalent of forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Accordingly, an 
evaluation of 20 percent and no higher is warranted for the 
period prior to July 30, 2004.

As for the period beginning July 30, 2004, the Board has 
concluded that an evaluation in excess of 40 percent is not 
warranted.  A rating in excess of 40 percent requires 
evidence of ankylosis or pronounced intervertebral disc 
syndrome under the old criteria, or unfavorable ankylosis of 
the entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months under the new 
criteria.  The evidence for this period demonstrates that the 
veteran has severe limitation of motion, with flexion limited 
to 30 degrees and other planes of  motion limited to 10 
degrees.  There is no evidence of ankylosis, pronounced 
intervertebral disc syndrome, or intervertebral disc syndrome 
causing incapacitating episodes.  Although the veteran 
reported in March 2006 that he had been incapacitated and 
under a doctor's care due to his back disability, the 
evidence does not support such a report.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  DeLuca.  However, neither the lay 
nor medical evidence reflects the functional equivalent of 
ankylosis or intervertebral disc syndrome required for a 
higher evaluation.  Moreover, the veteran's symptoms do not 
reflect greater disability or establish neurologic 
dysfunction warranting a separate evaluation.  Rather, the 
repeated examinations have established that the veteran has 
no more than severe limitation of motion or the functional 
equivalent of 30 degrees of flexion.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals.



	Hips

A VA rheumatology note dated in December 1999 notes the 
veteran's report of ongoing diffuse musculoskeletal pain, 
localized to the back and hips.  He complained of severe 
morning stiffness, aided by Naprosyn.  He noted stiffness and 
tingling while on long car drives.  Examination demonstrated 
no synovitis and full range of motion throughout.  The 
impression was polyarthralgias.  

On VA examination in April 2002, the veteran reported that he 
had daily hip pain, more severe in the left hip.  He 
indicated that the pain was aggravated by lying flat and that 
he frequently slept in a recliner.  He noted that standing 
for a period of time or long walks greatly aggravated his 
symptoms.  Physical examination revealed flexion from zero to 
120 degrees, with some complaints of pain with full flexion.  
Adduction was to 45 degrees bilaterally, internal rotation 
was to 10 degrees bilaterally, and external rotation was to 
20 degrees bilaterally.  The veteran complained of pain with 
motion.  The examiner noted that X-rays were completely 
normal.  The diagnosis was bilateral hip pain, by history, of 
unknown etiology.  The examiner concluded that the physical 
and radiographic examinations were essentially normal.  He 
indicated that he could not find any evidence of pathology.

At a June 2004 VA examination, the veteran reported daily hip 
pain.  He noted that lying flat caused pain.  He indicated 
that walking more than a block or two caused hip pain and 
that standing more than five minutes would also cause pain.  
He stated that the pain was mostly in the groin area.  
Physical examination revealed flexion from zero to 120 
degrees bilaterally, extension to 10 degrees bilaterally, 
abduction to 45 degrees bilaterally, adduction to 20 degrees 
bilaterally, external rotation to 45 degrees bilaterally, and 
internal rotation to 20 degrees bilaterally.  The veteran 
complained of pain on motion.  X-rays were normal.  The 
diagnosis was bilateral hip pain of unknown etiology.  The 
examiner stated that the veteran's hips clinically and 
radiographically revealed no disability, although the veteran 
had significant subjective complaints.

An additional VA examination was conducted in March 2006.  
The examiner noted a longstanding history of hip pain that 
had its onset in service.  He also noted that the veteran was 
thought to have a seronegative spondyloarthropathy of some 
systemic origin, but that no specific diagnosis had been 
assigned.  The veteran reported intermittent but frequent 
episodes of hip pain triggered by sudden sharp movements, 
extended walking, or frequent use of stairs.  He indicated 
that especially in his right hip, he had sharp incapacitating 
pain that lasted one to two minutes then subsided and 
remained moderately severe for several hours.  He related 
that when the sharp pain subsided, he was able to resume his 
occupational and daily living activities.  The examiner noted 
that the veteran did not require crutches, a cane, or braces, 
and that the condition did not impair the veteran's 
occupation or activities of daily living beyond that which 
they were already limited by his back condition.  Physical 
examination revealed limited range of motion with pain on all 
efforts at excursion.  The right hip had flexion to 90 
degrees, abduction to 25 degrees, extension to 15 degrees, 
internal rotation to 15 degrees, external rotation to 60 
degrees.  The left hip had flexion to 90 degrees, abduction 
to 20 degrees, extension to 20 degrees, internal rotation to 
15 degrees, and external rotation to 60 degrees.  The 
examiner stated that repetitive motion or a pain flare would 
cause flexion to decline to approximately 75 degrees, with 10 
to 15 degrees lost in all other planes.  He indicated that 
there would be no additional functional impairment due to 
instability or lack of coordination, but that disuse 
secondary to prolonged pain would be expected to ad 
additional functional impairment due to lack of endurance and 
loss of strength secondary to disuse.  X-rays were noted to 
indicate mild narrowing of the right hip joint in the axial 
direction and minimal narrowing of the right hip joint in the 
superior direction.  There was no significant periarticular 
osteophytosis, subchondral sclerosis, or osteoporosis.  The 
left hip was normal.  The diagnosis was seronegative 
spondyloarthropathy with painful limited range of motion in 
both hips.

The veteran's hip disability is rated under Diagnostic Code 
8850-5003.  Under this hyphenated rating code, Diagnostic 
Code 8850 signals an undiagnosed illness for a Persian Gulf 
War veteran most analogous to one of the musculoskeletal 
diseases found in VA's Rating Schedule.  As such, while the 
competent medical evidence fails to reveal evidence of 
degenerative joint disease of the hips, the veteran's 
undiagnosed illness manifested by complaints of hip pain is 
rated as analogous to arthritis.  See 38 C.F.R. § 4.20 
(2007).  

Arthritis is rated on the basis of limitation of motion of 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

Limitation of extension of the thigh warrants a maximum 
evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.

Under Diagnostic Code 5252, pertaining to limitation of 
flexion of the thigh, the current 10 percent rating is 
appropriate where flexion is limited to 45 degrees.  Where 
flexion of the thigh is limited to 30 degrees, a 20 percent 
evaluation is warranted.  A 30 percent evaluation 
contemplates limitation of motion to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.

Impairment of the thigh with limitation of adduction and 
inability to cross the legs warrants a 10 percent evaluation.  
Limitation of abduction, adduction or rotation of the thigh, 
with motion lost beyond 10 degrees, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Upon review of the evidence regarding the veteran's hip 
disability, the Board concludes that an evaluation of 10 
percent for each hip is warranted.  The evidence establishes 
that the veteran either has articular pathology due to an 
identified cause or periarticular pathology due to an 
undiagnosed illness in each hip.  As such, the Board 
concludes that the provision of section 4.59 are applicable.  
It is also clear that the AOJ has accepted that the veteran 
has painful motion in each hip.  As such a 10 percent 
evaluation is warranted for each hip. 

However, an evaluation in excess of 10 percent for each hip 
is not warranted.  A higher evaluation is not warranted 
pursuant to the criteria for limitation of motion of the 
hips.  The applicable criteria requires evidence of flexion 
to 30 degrees or less, or limitation of abduction with motion 
lost beyond 10 degrees.  The evidence does not establish such 
findings.  In fact, the veteran as retained functional range 
of motion of both hips.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  DeLuca.  However, neither the lay 
nor medical evidence reflects the functional equivalent of 
flexion to 30 degrees or less, or limitation of abduction 
with motion lost beyond 10 degrees.  Rather, numerous 
examinations have established that the veteran has 
essentially retained good range of motion of his hips.  

The Board notes that the veteran is competent to report his 
symptoms and that his disability is worse.  However, he is 
not a medical professional and his opinion is not competent 
in regard to matters requiring medical expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that an 
evaluation of 10 percent for undiagnosed illness manifested 
by pain in the hips is appropriate.

	Migraine Headaches

On VA examination in April 2002, the veteran reported 
constant headaches that he related to his various 
musculoskeletal problems.  He also reported migraine 
headaches.  The examiner noted that the migraine headaches 
constituted a distinct syndrome, in that they typically came 
on after the veteran had been awake for at least a few hours, 
were right sided, and followed a pattern of migration from 
the neck and ending frontally.  The veteran related that he 
could abort or abbreviate such headaches by lying down in a 
dark, quiet room and taking Naproxen.  He estimated that he 
had missed 50 days of work over the previous 24 months due to 
migraines lasting more than 24 hours.  The examiner noted 
that the regularity reported by the veteran equated to one 
migraine every two weeks but noted that there was no 
regularity to their occurrence.  The diagnosis was common 
migraine headaches.  The examiner also noted that the veteran 
had a variety of less well characterized musculoskeletal 
conditions and sleep disturbances which caused headaches and 
which might serve as triggers for his migraines.

In April 2004 the veteran noted that he had been advised to 
produce records indicating lost work.  He stated that such 
was not practical because he was in a salaried position which 
allowed him to make up lost time from work.  

An additional VA examination was conducted in June 2004.  The 
veteran endorsed bitemporal throbbing associated with 
photophobia and nausea.  He noted that his headaches could 
last several days, and usually caused him to leave work and 
go home.  He related that Naprosyn eventually relieved his 
headaches and that he sometimes had to take a second dose.  
He stated that he had headaches two to three times a week, 
with a severe one every two weeks.  He claimed that he had to 
go home from work about 20 days in the previous year, but 
that he did not lose pay because he had flexible hours.  The 
diagnosis was headaches, most of which are muscular tension.  
The examiner also noted that the veteran had migraines 
occurring approximately twice per month, and that the most 
recent migraine was two weeks previously.  He indicated that 
there was no limitation from work.

A VA neurology note dated in February 2007 reflects the 
veteran's report of persistent headaches.  He indicted that 
he experienced minor headaches every three to four days, 
lasting one to two days per episode.  He also reported major 
headaches lasting up to two weeks, four to five times per 
year.  He endorsed photophobia, phonophobia, and nausea.  He 
related that he had experienced a one day episode of visual 
loss in the right eye associated with a migraine.  He stated 
that he treated migraines with Naproxen.  The examiner 
indicated that the veteran was not on any current 
prophylactic medication for his migraines and that the 
current headaches could be on a rebound basis due to almost 
daily Naproxen consumption, a migraine attack itself, or from 
the veteran's obstructive sleep apnea.  

At his July 2007 hearing, the veteran testified that he had 
regular headaches almost every day.  He stated that he had 
severe headaches once or twice per week.  His wife stated 
that she could tell when he had a bad headache because the 
lights would be off when she got home, and the veteran would 
be laying down with his eyes closed.  She stated that it was 
difficult to say how much time he lost from work because he 
was a manager.

The veteran's headache disability has been evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
criteria for evaluating migraine headaches.  When there are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.  A 30 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent evaluation is warranted when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Where attacks are less 
frequent, a noncompensable evaluation is assigned. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The veteran's headaches are currently evaluated as 30 percent 
disabling.  Review of the record indicates that this 
disability is manifested by headaches associated with 
photophobia and nausea.  He has been diagnosed with both 
muscular tension headaches and migraines.  However, the 
evidence does not show that the veteran's headaches are 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  As noted above, the veteran has asserted 
that his headaches interfere with his work.  However, the 
veteran has also repeatedly reported that his employment 
allows him to work flexible hours, and that he is able to 
make up time lost due to his headaches.  While the record 
reflects persistent headaches that are a problem for the 
veteran, there is no indication in the evidence of severe 
economic inadaptability.  In fact, the veteran has remained 
employed for many years and has testified that he is given 
the opportunity to make up missed work.  Accordingly, the 
Board finds that an evaluation in excess of 30 percent is not 
for application.


ORDER

An evaluation of 20 percent is granted for left ankle 
instability, status post avulsion fracture, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An evaluation of 20 percent is granted for postoperative 
right ankle instability, subject to the controlling 
regulations applicable to the payment of monetary benefits.

For the period prior to July 22, 2003, a 20 percent 
evaluation is granted for lumbosacral strain, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

For the period from July 22, 2003 to July 30, 2004, an 
evaluation in excess of 20 percent for lumbosacral strain is 
denied.

For the period from July 30, 2004, an evaluation in excess of 
40 percent for lumbosacral strain is denied.

Entitlement to an evaluation 10 percent for undiagnosed 
illness manifested by pain in the each hip is granted subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


